DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Acknowledgements
This Office Action is in response to the response filed on January 19, 2022 (“January 2022 Response”).  The January 2022 Response contained, inter alia, claim amendments (“January 2022 Claim Amendments”) and “REMARKS” (“January 2022 Remarks”).
Claims 1-9 and 14-32 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 14-23, 26-29, and 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saarinen et al. (US 2005/0070257 A1)(“Saarinen”) in view of Scott et al. (US 2003/0182242 A1)(“Scott”).

As to Claim 1, Saarinen discloses a method performed by a computer system for displaying visual validation of the possession of a previously purchased electronic ticket for utilization of a service monitored by a ticket taker (Abstract and [0069]) comprising: 
a remote display device (mobile terminal 22)
provide a ticket payload (“prevalid ticket,” [0116]) to the remote display device (Fig.8a and [0116]); 
activating the ticket payload to provide an activated ticket (“upgrade the prevalid ticket to a valid ticket,” [0116]); 
transmitting to the remote display device a secured validation display object (“control data,” [0082]) associated with the activated ticket ([0017]), 
enabling the remote display device to display the secured validation display object upon validation of the token (“token,” [0085]) and an activated ticket ([0017]-[0019], [0081], [0082], [0085], [0093], [0104], and [0106]-[0107]), wherein the displayed secured validation display object is for visual recognition by the ticket taker ([0020], [0069], and [0116]) and does not require a barcode scanning device (“[t]he present invention allows ticket validation without machines. For example, with the copy protection mechanism of the active ticket, validation by the human eye is easy: the control data part can change the appearance of the ticket to, for example, a certain music or picture with a certain background. Ticket verification can be conducted based on image change, sound change and/or frequency change (duration change) of the animation.” [0020], “Just by viewing and/or listening to the active ticket, the redemption inspector can verify if the ticket is valid.” [0029]); and
preventing the remote display device from displaying the secured validation display object in the event that the token is not validated or not activated ([0117], and [0133]).
Saarinen does not directly
transmitting a token associated with a previously purchased electronic ticket to the remote display device, wherein the token is a unique identifier and a copy of the unique identifier is stored in a data record on a central computer system; 
validating the token by matching the token transmitted to the remote display device to the copy of the unique identifier stored in the data record on the central computing system; 
providing a ticket payload to the remote display device.
Scott teaches
transmitting a token (“identification data,” [0022]) associated with a previously purchased electronic ticket to the remote display device (mobile phone 2, see Fig.3)([0022]), wherein the token is a unique identifier and a copy of the unique identifier is stored in a data record (database 5) on a central computer system (server 6)([0022]); 
validating the token by matching the token transmitted to the remote display device to the copy of the unique identifier stored in the data record on the central computing system (“verifies the identity of the purchaser at step 54 using the identification data…If the identification is positive, the server 6 …” [0024]); 
providing a ticket payload (“web page containing an image of the new barcode” [0025]) to the remote display device ([0025]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Saarinen by the features of Scott and in particular to include in Saarinen, the feature of transmitting a token associated with a previously purchased electronic ticket to the remote device, wherein the token is a unique identifier and a copy of the unique identifier is stored in a data record on a central computer system, and the feature of validating the token by 
A person having ordinary skill in the art would have been motivated to combine these features because given that “the token is validated against a database 5 which stores data on each transaction, this facilitates extremely flexible ticketing arrangements” (Scott, [0027]).

As to Claim 2, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses receiving from the remote display device a request to verify the purchase of the previously purchased electronic ticket ([0123]-[0126]); determining the validity of the received request ([0116] and [0123]); and confirming the verification of the previously purchased electronic ticket by displaying the secured validation display object on the remote display device ([0116] and [0123]). 

As to Claim 3, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses transmitting the validation display object to the remote display device ([0116]) prior to the step of receiving the request for verification (“cross check the payment with the issuer to decide its latest status and appearance,” [0124], therefore the cross check can be done at any point in time, even after receiving previously the control token/control data). 

As to Claim 4, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses securing the validation display object prior to transmission of the validation display object against being displayed on the remote display device when the previously purchased electronic ticket has not been verified ([0101]). 

As to Claim 5, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the securing step is comprised of: encrypting the validation display object ([0095] and [0101]).

As to Claim 6, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses the step of transmitting validation display object to the remote device ([0116]) prior to the device verifying the electronic ticket (“cross check the payment with the issuer to decide its latest status and appearance,” [0124], therefore the cross check can be done at any point in time, even after receiving previously the control token/control data).

As to Claim 7, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses transmitting security data to the remote display device to authenticate the secured validation display object ([0098]-[0101]).

As to Claim 8, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses securing the validation display object prior to its transmission so that it is secured against display on the remote display device in the absence of the condition that the remote display device has verified the previously purchased electronic ticket  ([0101]).

As to Claim 9, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses where the securing step is comprised of: encrypting the validation display object ([0095] and [0101]).

As to Claim 14, Saarinen discloses a system for validating a previously purchased electronic tickets for utilization of a service monitored by a ticket taker (Abstract and [0069]) comprising: 
a central computer system (ticket service provider 24) and
at least one remote display device (mobile terminal 22) operatively connected to the central computer system over a data communication network (Fig.1);
provide a ticket payload (“prevalid ticket,” [0116]) to the at least one remote display device (Fig.8a and [0116]), wherein the ticket payload is activated to provide and an activated ticket (“upgrade the prevalid ticket to a valid ticket,” [0116]) and a secured validation display object (“control data,” [0082]) associated with the activated ticket is transmitted to the remote display device ([0017]); 
wherein the remote display device is enabled to display the secured validation display object upon validation of the token (“token,” [0085]) and an activated ticket ([0017]-[0019], [0081], [0082], [0085], [0093], [0104], and [0106]-[0107]) or the remote display device is prevented from displaying the secured validation display object in the event that the token is not validated or not activated ([0117] and [0133]),
wherein the displayed secured validation display object is for visual recognition by a ticket taker and does not require a barcode scanning device (“The present invention allows ticket validation without machines. For example, with the copy protection mechanism of the active ticket, validation by the human eye is easy: the control data part can change the appearance of the ticket to, for example, a certain music or picture with a certain background. Ticket verification can be conducted based on image change, sound change and/or frequency change (duration change) of the animation.” [0020], “Just by viewing and/or listening to the active ticket, the redemption inspector can verify if the ticket is valid.” [0029]).
Saarinen does not directly disclose
wherein the central computer system transmits a token associated with a previously purchased electronic ticket to the at least one remote display device wherein the token is a unique identifier and a copy of the unique identifier is stored in a data record on a central computer system and upon a request received in the at least one remote display device validates the token associated with the previously purchased electronic ticket by matching the token transmitted to the remote display device to the copy of the unique identifier stored on the central computing system to provide a ticket payload to the at least one remote display device.
Scott teaches
wherein the central computer system (server 6) transmits a token (“identification data,” [0022]) associated with a previously purchased electronic ticket to the at least one remote display device (mobile phone 2)([0022]) wherein the token is a unique identifier and a copy of the unique identifier is stored in a data record (database 5) on a central computer system ([0022]) and upon a request received in the at least one remote display device validates the token associated with the previously purchased electronic ticket by matching the token transmitted to the remote display device to the copy of the unique identifier stored on the central computing system (“verifies the identity of the purchaser at step 54 using the identification data…If the identification is positive, the server 6 …” [0024]) to provide a ticket payload to the at least one remote display device (“web page containing an image of the new barcode” [0025]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Saarinen by the features of Scott and in particular to include in Saarinen, the feature wherein the central computer system transmits a token associated with a previously purchased electronic ticket to the at least one remote display device wherein the token is a unique identifier and a copy of the unique identifier is stored in a data record on a central computer system and upon a request received in the at least one remote display device validates the token associated with the previously purchased electronic ticket by matching the token transmitted to the remote display device to the copy of the unique identifier stored on the central computing system to provide a ticket payload to the at least one remote display device, as taught by Scott.
A person having ordinary skill in the art would have been motivated to combine these features because given that “the token is validated against a database 5 which stores data on each transaction, this facilitates extremely flexible ticketing arrangements” (Scott, [0027]).

As to Claim 15, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the secured validation display object is not displayable without verification of the purchased electronic ticket ([0083]). 

As to Claim 16, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the secured validation display object is secured by encryption ([0095] and [0101]).

As to Claim 17, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the remote display device receives and stores the secured validation display object ([0116]) prior to verification of the purchase of the previously purchased electronic ticket (“cross check the payment with the issuer to decide its latest status and appearance,” [0124], therefore the cross check can be done at any point in time, even after receiving previously the control token/control data). 

As to Claim 18, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the remote display device displays the secured validating display object without a network connection with the central computer system (“In some of these cases, no connection to the ticket provider would need to be established for fetching the control data [0083]). 

As to Claim 19, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the secured validation display object is further comprised of data parameters that are configured to be used by the remote display device to perform the purchase validation ([0085]). 

As to Claim 20, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the secured validating display object is further configured to change based on a user of the remote display device actuating the user interface of the remote display device in a predetermined manner (selecting “‘Use,’” [0077]). 

As to Claim 21, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the predetermined manner of actuation is the user touching a predefined area of a display screen on the remote display device (selecting “‘Use,’” [0077], Fig.3B).  

As to Claim 22, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the predefined area of the display screen appears as a button (selecting “‘Use,’” [0077], Fig.3B).  

As to Claim 23, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the predetermined manner of actuation is the input of a code into the remote display device by the user (selecting “‘Use’” wherein the code is ‘Use,’ [0077], Fig.3B).  

As to Claim 26, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the validating display object is further configured to display in different versions of appearance where the selection of version is dependent on a pre-determined schedule (Fig.4 and [0080]-[0083]). 

As to Claim 27, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the remote display device is further configured to display the secured validating display object without a network connection with the central system (“In some of these cases, no connection to the ticket provider would need to be established for fetching the control data [0083]). 

As to Claim 28, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the central computer system transmits the secured validating display object to the remote display device in dependence on completion of a purchase of the previously purchased electronic ticket ([0116]). 

As to Claim 29, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the secured validation display object is configured to be unique to a specific remote display device it is intended to be displayed on ([0049]). 

As to Claim 31, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the data communication network is configured to have a persistent channel between the central system and the remote display device through which the central system can push content ([0035], [0048], [0094]). 

As to Claim 32, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the content is an advertisement that is selected from a plurality of advertisements ([0024], [0047]) in dependence on the type of purchased electronic ticket ([0140]).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saarinen in view of Scott and further in view of Herzog et al. (US 2011/0311094 A1)(“Herzog”).

As to Claim 24, the Saarinen/Scott combination discloses as discussed above.  
Saarinen does not directly disclose wherein the predetermined manner of actuation is the input of a sound into the remote display device. 
Herzog teaches manner of actuation is the input of a sound into the remote display device ([0012]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Saarinen/Scott combination by the feature of Herzog and in particular to include in the predetermined manner of actuation of the Saarinen/Scott combination the input of a sound into the remote display device as taught by Herzog.  A person having ordinary skill in the art would have been motivated to combine these features because it help to increase “fraud protection” (Scott, [0012]).

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saarinen in view of Scott and further in view of Rosenblatt et al. (US 2010/0082491 A1)(“Rosenblatt”).

As to Claim 25, the Saarinen/Scott combination discloses as discussed above.  
Saarinen does not directly disclose wherein the predetermined manner of actuation is the detection of a predetermined location by means of a GPS detector incorporated within or attached to the remote display device. 
Rosenblatt teaches manner of actuation is the detection of a predetermined location by means of a GPS detector incorporated within or attached to the remote display device ([0114]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Saarinen/Scott combination by the features of Rosenblatt and in particular to include in the predetermined manner of actuation of the Saarinen/Scott combination the feature of the detection of a predetermined location by means of a GPS detector incorporated within or attached to the remote display device as taught by Rosenblatt.  A person having ordinary skill in the art would have been motivated to combine these features because it help to increase “fraud protection” (Scott, [0012]).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saarinen in view of Scott and further in view of Moberg et al. (US 9,152,279 B2)(“Moberg”).

As to Claim 30, the Saarinen/Scott combination discloses as discussed above.  
Saarinen does not directly disclose wherein the secured validating display object is further configured to change based on a user of the remote display device actuating the user interface of the remote display device in a predetermined manner of actuation and wherein the predetermined manner of actuation is input of a predetermined visual image. 
Moberg teaches wherein the secured validating display object is further configured to change based on a user of the remote display device actuating the user interface of the remote display device in a predetermined manner of actuation and predetermined manner of actuation is input of a predetermined visual image (Fig.2 and associated text).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Saarinen/Scott combination by the features of Moberg and in particular to include in the Saarinen/Scott combination, the feature wherein the secured validating display .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 14-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-34 of U.S. Patent No. US 8,494,967 B2 and Claims 1-26 of US 9,239,993. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to displaying a visual validation of the possession of a previously purchased electronic ticket.

Response to Arguments
Applicant’s arguments in the January 2022 Remarks have been fully considered and addressed below.
On pages 9-11 of the January 2022 Remarks, Applicant basically argues that Saarinen teaches away from “cross check at validation” and/or “ticket validation that requires a machine” and that Scott teaches using a machine and cross check validation   The Examiner respectfully (“identification data,” [0022]) associated with a previously purchased electronic ticket to the remote display device (mobile phone 2, see Fig.3)([0022]), wherein the token is a unique identifier and a copy of the unique identifier is stored in a data record (database 5) on a central computer system (server 6)([0022]); validating the token by matching the token transmitted to the remote display device to the copy of the unique identifier stored in the data record on the central computing system (“verifies the identity of the purchaser at step 54 using the identification data…If the identification is positive, the server 6 …” [0024]);  providing a ticket payload (“web page containing an image of the new barcode” [0025]) to the remote display device ([0025]).  Furthermore, in Scott a barcode being scanned is part of but one embodiment of ticket validation.  For example, Scott discuses in paragraph [0036] that “[m]any modifications will be apparent to those skilled in the art without departing from the scope of the present invention as herein described with reference to the accompanying drawings. For example, the token may cause generation of a signal, such as sound, to effect validation.”  As noted in the rejection, Saarinen-the primary reference, is relied upon, among other things, for the features of enabling the remote display device to display the secured validation display object upon validation of the token (“token,” [0085]) and an activated ticket ([0017]-[0019], [0081], [0082], [0085], [0093], [0104], and [0106]-[0107]), wherein the displayed secured validation display object is for visual recognition by the ticket taker ([0020], [0069], and [0116]) and does not require a barcode scanning device (“The present invention allows ticket validation without machines. For example, with the copy protection mechanism of the active ticket, validation by the human eye is easy: the control data part can change the appearance of the ticket to, for example, a certain music or picture with a certain background. Ticket verification can be conducted based on image change, sound change and/or frequency change (duration change) of the animation.” [0020], “Just by viewing and/or listening to the active ticket, the redemption inspector can verify if the ticket is valid.” [0029]).  Therefore, adding the specifically identified features of Scott to the invention of Saarinen as explained in the respective rejection does not interfere with, or render inoperable, Saarinen’s feature of: the displayed secured validation display object is for visual recognition by the ticket taker and does not require a barcode scanning device.  Therefore, the argument is found unpersuasive.
Applicant does not address the double patenting rejections; therefore, the rejections remain.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Christmas (US 2011/0184825 A1)(“Christmas”)
Wu et al. (US 2006/0293929 A1)(“Wu”) discusses “[a]n electronic ticket service system based on color scale image recognition for individual identification, purchasing certificate or bill payment. Different from the conventional black-and-white one- or two-dimensional barcode, the color scale uses assembly of color scales for various colors.” (Abstract). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 272-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, Scott 800-786-9199 (IN USA OR CANADA) or 571-272-1000./M.A.M/
Examiner, Art Unit 3621
February 10, 2022
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621